COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Rich Robins v. Austen Perry Clinkenbeard and Jonathon G.
                            Clinkenbeard aka Jon Clinkenbeard

Appellate case number:      01-19-00059-CV

Trial court case number:    1107951

Trial court:                County Civil Court at Law No. 3 of Harris County

       Appellant, Rich Robins, has filed a third motion to extend time by two months to
file a motion for rehearing and for en banc reconsideration based on the Texas Supreme
Court’s emergency orders. Ten days have passed without a response from appellees,
Austen Perry Clinkenbeard and Jonathon G. Clinkenbeard aka Jon Clinkenbeard. See TEX.
R. APP. P. 10.3(a)(1), (2). Appellant’s motion is timely and complies with the rules. TEX.
R. APP. P. 10.5(b), 49.8; see TEX. R. APP. P. 49.1, 49.7. However, the deadline to file a
motion for rehearing is generally 15 days after the Court’s judgment is rendered. TEX. R.
APP. P. 49.1. We rendered judgment on January 16, 2020, and we have already extended
appellant’s deadline to file a motion for rehearing and/or for en banc reconsideration by 78
days.

       Accordingly, we grant in part appellant’s motion to extend time. See Misc. Docket
No. 20-9051 (Tex. Apr. 1, 2020) (providing that tolling of deadlines in civil cases during
emergency does not affect appellate deadlines, “requests for relief from which should be
directed to the court involved and should be generously granted.”); Misc. Docket 20-007
(Tex. Mar. 13, 2020) (providing that emergency order “expires May 8, 2020, unless
extended by the Chief Justice of the Supreme Court.”). Appellant’s motion for rehearing
and/or for en banc reconsideration, if any, is due no later than May 8, 2020.

       No further extensions will be granted.
      It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: April 21, 2020




                                             2